                                  1 Jonathan W. Fountain, Esq.
                                    Nevada Bar No. 10351
                                  2 Jennifer R. Lloyd, Esq.
                                    Nevada Bar No. 9617
                                  3 Adam R. Ellis, Esq.
                                    Nevada Bar No. 14514
                                  4 HOWARD & HOWARD ATTORNEYS PLLC
                                    3800 Howard Hughes Pkwy., Suite 1000
                                  5 Las Vegas, NV 89169
                                    Tel. (702) 257-1483
                                  6 Email: jwf@h2law.com
                                    Email: jl@h2law.com
                                  7 Email: are@h2law.com

                                  8 Attorneys for Plaintiff
                                    KIND Macayo, LLC
                                  9

                                 10                              UNITED STATES DISTRICT COURT
HOWARD & HOWARD ATTORNEYS PLLC




                                                                      DISTRICT OF NEVADA
                                 11
                                      KIND MACAYO, LLC, an Arizona limited               Case No. 2:19-cv-01451-JAD-VCF
                                 12   liability company,
                                                                                         STIPULATION AND ORDER FOR
                                 13                 Plaintiff,                           EXTENSION OF TIME FOR:
                                 14          v.                                          (1) PLAINTIFF TO FILE AND SERVE
                                                                                         ITS REPLY TO DEFENDANT
                                 15   BLUE MACAW MEXICAN RESTAURANT                      MACAYO VEGAS, INC.’S
                                      LLC, a Nevada limited liability company,           RESPONSE TO PLAINTIFF’S
                                 16   EDMON HADDAD, an individual, and                   MOTION FOR PRELIMINARY
                                      PENNY HADDAD, an individual, and                   INJUNCTION; AND
                                 17   MACAYO VEGAS, INC., a Nevada
                                      corporation,                                       (2) PLAINTIFF TO FILE AND SERVE
                                 18                                                      ITS OPPOSITION TO DEFENDANT
                                                    Defendants.                          MACAYO VEGAS, INC.’S MOTION
                                 19                                                      TO DISMISS       (ECF 31)31)
                                                                                                        (ECF No.
                                 20                                                                  (Second Request)
                                 21         Pursuant to Rule 6(b) of the Federal Rules of Civil Procedure and LR IA 6-1, Pursuant to

                                 22 Rule 65 of the Federal Rules of Civil Procedure, Plaintiff KIND Macayo LLC (“Plaintiff”) and

                                 23 Defendant Macayo Vegas, Inc. (“MVI”) hereby agree and stipulate, as follows:

                                 24         1.      Plaintiff filed its Motion for Preliminary Injunction (ECF No. 4) on August 20,

                                 25 2019, and served MVI with the motion on August 22, 2019.

                                 26         2.      MVI filed and served its Response to Plaintiff’s Motion for Preliminary Injunction

                                 27 on September 5, 2019 (ECF No. 21), and filed and served Plaintiff with its Cross-Motion to

                                 28 Dismiss on September 5, 2019 (ECF No. 22).

                                                                                    1
                                  1            3.       The parties previously agreed to extend the time for Plaintiff to file and serve its

                                  2 reply to MVI’s Response to Plaintiff’s Motion for Preliminary Injunction and its opposition to

                                  3 MVI’s Cross Motion to Dismiss to October 3, 2019, and the Court approved. (See ECF No. 30.)

                                  4            4.       If approved by the Court, the parties have agreed to an additional extension of time

                                  5 for Plaintiff to file and serve its reply to MVI’s Response to Plaintiff’s Motion for Preliminary

                                  6 Injunction and its opposition to MVI’s Cross Motion to Dismiss from October 3, 2019 to October

                                  7 11, 2019.

                                  8            5.       Good cause exists for approval of the requested extensions as the parties have been

                                  9 engaged in meaningful settlement negotiations, and have, in-fact, made substantial progress in

                                 10 their settlement negotiations. The parties have exchanged drafts of a proposed settlement
HOWARD & HOWARD ATTORNEYS PLLC




                                 11 agreement that will resolve the entire action and are working diligently to finalize it.

                                 12            6.       The parties submit that the requested extensions set forth herein are made in good

                                 13 faith and not for purposes of delay.

                                 14            IT IS SO AGREED AND STIPULATED:

                                 15    By: /s/ Jonathan W. Fountain                          By: /s/ Wes Williams Jr.
                                       Jonathan W. Fountain, Esq.                            Wes Williams Jr., Esq.
                                 16    Nevada Bar No. 10351                                  Nevada Bar No. 6864
                                       HOWARD & HOWARD ATTORNEYS PLLC                        LAW OFFICES OF WES
                                 17
                                       3800 Howard Hughes Pkwy., Suite 1000                  WILLIAMS JR., P.C.
                                 18    Las Vegas, NV 89169                                   3119 Lake Pasture Rd.
                                       Tel. (702) 257-1483                                   P.O. Box 100
                                 19    Email: jwf@h2law.com                                  Schurz, NV 89427
                                                                                             Tel. (775) 530-9789
                                 20    Attorneys for Plaintiff                               Email: wwilliamslaw@gmail.com
                                       KIND Macayo, LLC
                                 21                                                          Attorneys for Defendant
                                 22                                                          Macayo Vegas, Inc.

                                 23
                                                                                      IT IS SO ORDERED:
                                 24

                                 25

                                 26                                                   UNITED STATES DISTRICT JUDGE

                                 27                                                                10/9/2019
                                                                                      DATED:
                                      4831-2659-7032, v. 1
                                 28

                                                                                         2
